                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

JASON MICHAEL WOODSIDE and                   )
JASON WOODSIDE STUDIOS, INC.,                )
                                             ) CIVIL ACTION NO. 3:18-cv-00909
       Plaintiffs,                           )
                                             )
v.                                           ) District Judge Eli J. Richardson
                                             ) Magistrate Judge Jeffery S. Frensley
GOTEE RECORDS, INC., GOTEE                   )
MUSIC, INC., WANDER CREATIVE                 ) JURY DEMAND
PRODUCTIONS, LLC, and HOLLY                  )
MARIE MILLER p/k/a “HOLLYN”,                 )
                                             )
       Defendants.                           )
                                             )


                                    JOINT STIPULATION


       As is evidenced by the signatures of counsel hereon for the Parties, it is hereby stipulated

and agreed that the parties have entered into a Confidential Settlement Agreement dated

February 15, 2019, which shall remain confidential and shall not be filed with the Court except

as may be necessary for the purpose of enforcement, whereby all claims asserted by the Plaintiffs

in the above captioned matter against all Defendants shall be dismissed with prejudice pursuant

to Fed. R. Civ. Pro. 41 (a), without costs or fees being assessed to any party, and any and all

claims that have been brought, or could have been brought, in this action by or against any of the

Plaintiffs and/or the Defendants are forever barred.        Further, the terms of the parties’

Confidential Settlement Agreement shall be incorporated in the Order of Dismissal by reference,

and the Court shall retain jurisdiction to enforce the terms said Confidential Settlement

Agreement.



                                                1

     Case 3:18-cv-00909 Document 19 Filed 02/20/19 Page 1 of 3 PageID #: 66
 IT IS SO STIPULATED.

 DATED: February 20, 2019.


                                      Respectfully Submitted,

                                      ROSEARTERS, PLLC


                                      /s/ Joshua D. Arters
                                      Ben M. Rose (BPR No. 21254)
                                      Joshua D. Arters (BPR No. 31340)
                                      Post Office Box 1108
                                      Brentwood, Tennessee 37024
                                      Tel: (615) 942-8295
                                      Email: josh@rosearters.com
                                      Email: ben@rosearters.com

                                      Counsel for Plaintiffs


                                      ADAMS AND REESE LLP


                                      /s/ Philip M. Kirkpatrick
                                      Philip M. Kirkpatrick (BPR No. 06161)
                                      Fifth Third Center
                                      424 Church Street, Suite 2700
                                      Nashville, Tennessee 37219
                                      Tel: (615) 259-1485
                                      Fax: (615) 259-1470
                                      Email: phil.kirkpatrick@arlaw.com

                                      Counsel for Defendants




                                  2

Case 3:18-cv-00909 Document 19 Filed 02/20/19 Page 2 of 3 PageID #: 67
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 20th day of February 2019, the foregoing

was electronically filed. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. The below referenced

counsel may access this filing through the Court’s electronic filing system:


       Ben M. Rose
       Joshua D. Arters
       RoseArters, PLLC
       Post Office Box 1108
       Brentwood, Tennessee 37024
       Email: josh@rosearters.com
       Email: ben@rosearters.com


                                                     /s/ Philip M. Kirkpatrick
                                                     Philip M. Kirkpatrick




                                                3

     Case 3:18-cv-00909 Document 19 Filed 02/20/19 Page 3 of 3 PageID #: 68
